Citation Nr: 0525788	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  03-04 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date prior to November 30, 2000 
for a grant of service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from March 1969 to January 
1973. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).  


FINDINGS OF FACT

1.  The veteran filed an original claim for service 
connection for hearing loss in January 1973; service 
connection for tinnitus was not claimed at that time.

2.  In a VA Form 21-4142 received at the RO on November 30, 
2001, the veteran requested a re-evaluation of his service-
connected impaired hearing, and the RO accepted this 
statement as an informal claim of entitlement to service 
connection for tinnitus. 

3.  A rating decision dated in October 2002 granted service 
connection for tinnitus and assigned a 10 percent evaluation 
effective November 30, 2000.


CONCLUSION OF LAW

The requirements for an effective date prior to November 30, 
2000 for a grant of service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5110 (West 
2002); 38 C.F.R. §§ 3.114, 3.151, 3.157, 3.159, 3.400 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf.  38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in an October 2002 letter and rating 
decision of the evidence needed to substantiate his claim, 
and he was provided an opportunity to submit such evidence.  
Moreover, in a January 2003 statement of the case and a 
supplemental statement of the case issued in January 2005, 
the RO notified the veteran of regulations pertinent to 
earlier effective date claims, informed him of the reasons 
why his claim had been denied, and provided him additional 
opportunities to present evidence and argument in support of 
his claim.  

In a September 2002 letter, prior to the initial adjudication 
of the veteran's service connection claim, he was informed of 
VA's duty to obtain evidence on his behalf.  He was notified 
that VA would obtain all relevant service medical records, VA 
medical records, and reports of examinations or treatment at 
non-VA facilities authorized by VA.  In addition, VA would 
request other relevant records held by any Federal agency or 
department.  In turn, the veteran was informed of his duty to 
provide VA with enough information to identify and locate 
other existing records, i.e., names of persons, agencies, or 
companies that hold relevant medical records, addresses of 
these individuals, and the dates that such treatment was 
received.  The Board also finds that the veteran was 
essentially informed that he could either submit or ask VA to 
obtain any evidence that he wanted considered in connection 
with his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (indicating that the "fourth element" of the notice 
requirement as set forth in 38 C.F.R. § 3.159(b)(1) required 
VA to request or tell the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)").

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  Service medical records have been received, as have 
VA outpatient treatment and examination reports.

The Board notes that earlier effective date claims are 
generally considered to be "downstream" issues from the 
original grants of service connection if appealed from that 
initial grant of service connection.  VA's General Counsel 
has promulgated an advisory opinion holding that separate 
notice of the VA's duty to assist the veteran and of his 
concomitant responsibilities in the development of his claims 
involving such downstream issues is not required when the 
veteran was provided adequate VCAA notice following receipt 
of the original claim.  VAOPGCPREC 8-2003.

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions, particularly 
those stated at the June 2005 personal hearing; service 
medical records; and VA outpatient treatment and examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, it is 
not required to discuss each and every piece of evidence in a 
case.  The relevant evidence including that submitted by the 
veteran will be summarized where appropriate.  

The veteran is seeking entitlement to an earlier effective 
date for a grant of service connection for tinnitus.  He 
contends that the effective date of his tinnitus claim should 
be dated in January 1973, the same year in which he was 
originally granted service connection for bilateral hearing 
loss.  He contends that he suffered from tinnitus in 1973 and 
was merely unaware that it was a disorder separate and 
distinct from hearing loss.  

The effective date of an evaluation and award of compensation 
based on an original claim will be the day following 
separation from active service or date entitlement arose if 
claim is received within one year after separation from 
service; otherwise, the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.

Similarly, the general rule with respect to an award of 
increased compensation is that the effective date of such an 
award shall be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(o)(1).  An exception to this rule 
applies under circumstances where evidence demonstrates that 
a factually ascertainable increase in disability occurred 
during the one-year period preceding the date of receipt of a 
claim for increased compensation.  In that situation, the law 
provides that the effective date shall be the earliest date 
as of which it is ascertainable that an increase in 
disability had occurred, if the application is received 
within one year from such date.  38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2).

Where pension, compensation, or dependency and indemnity 
compensation is awarded or increased pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue.  38 C.F.R. 
§ 3.114(a).  If a claim is reviewed at the request of the 
claimant more than one year after the effective date of the 
law or VA issue, benefits may be authorized for a period of 
one year prior to the date of receipt of such request.  38 
C.F.R. § 3.114(a)(3).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151.  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  When a claim has been filed which meets the 
requirements of 38 C.F.R. § 3.151, an informal request for 
increase or reopening will be accepted as a claim.  38 C.F.R. 
§ 3.155.

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed by 
reason that the service-connected disability is not 
compensable in degree, receipt of VA medical records will be 
considered an informal claim.  The date of the records will 
be accepted as the date of receipt of the claim.  This 
applies only when such reports refer to examination or 
treatment of a disability for which service connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.  38 C.F.R. 
§ 3.157.

Analyzing the last sentence of 38 C.F.R. § 3.157(b)(1), the 
Board observes that the regulation contain two alternative 
requirements.  The first is that the VA medical reports must 
refer to examination or treatment of a disability for which 
service connection has previously been established.  This 
comports with the first criterion in the first sentence of 
subsection (b); that a formal claim for compensation must 
have been allowed.  The other alternative criterion of 38 
C.F.R. § 3.157(b)(1) is that a claim specifying the benefit 
sought is received within one year from the date of the VA 
medical record.  This clearly applies to disabilities other 
than those for which service connection has been established.  
However, this last sentence must be interpreted in light of 
the rest of the subsection.  The first sentence of subsection 
(b) states an initial requirement, either that a formal claim 
for compensation must have been allowed or that a formal 
claim for compensation has been denied by reason that the 
disability is not compensable in degree.  The last sentence 
of sub-subsection (b)(1) clarifies that the medical reports 
must relate to the disability for which service connection 
has been established or that a claim be submitted within the 
year.  This last phrase clearly refers to disabilities for 
which service connection has not been established, but it is 
also subject to the restriction in the beginning of the 
subsection, that it be a disability for which service 
connection has been denied because it is not disabling to a 
compensable degree.  

In 1976, Diagnostic Code 6260 was amended to provide that a 
10 percent evaluation is assignable for tinnitus that is 
persistent as a symptom of a head injury, concussion or 
acoustic trauma.  Diagnostic Code 6260, effective March 18, 
1976.  Prior to that time, that diagnostic code provided for 
a noncompensable evaluation for tinnitus.  Specifically, 
tinnitus had been recognized as a separate disability under 
the Rating Schedule prior to 1976.  See 38 C.F.R. Part 4, 
Diagnostic Code 6260 (1974) (a noncompensable evaluation was 
assigned for tinnitus, except in cases of brain disease due 
to trauma and cerebral arteriosclerosis under Diagnostic 
Codes 8045, 8046).  

In this case, the veteran filed an application for 
compensation and pension in January 1973 seeking service 
connection for hearing loss.  There was no mention of 
tinnitus.  In an April 1973 VA examination conducted in 
connection with his claim of entitlement to service 
connection for hearing loss, it was noted that the veteran's 
"only complaint is a loss of hearing."  The examiner 
further indicated that the veteran also described a bilateral 
constant tinnitus.  

Subsequently VA examination reports dated July 1977 to 
February 1989 did not note the presence of tinnitus.  A 
September 2002 VA examination report indicated that the 
veteran had bilateral tinnitus.  The examiner asserted that 
the veteran has bilateral tinnitus since 1973.  

On November 30, 2001, the RO received the veteran's request 
to reevaluate his service-connected hearing loss as he 
asserted that the disability had worsened.  In an October 
2002 rating decision, the RO granted service connection for 
tinnitus and assigned an effective date of November 30, 2000 
for the award.  In that rating decision, the RO explained 
that based on a 1976 change in the law, an evaluation of 10 
percent was in order from November 30, 2000, or one year 
earlier than the date of receipt of the veteran's claim.  The 
RO explained further in the January 2003 statement of the 
case that, in 1973, service connection for tinnitus was 
allowed only for concussion or head injury, and that tinnitus 
was not recognized as a disability due to noise trauma until 
February 1976.  The RO stated further that with application 
of the provisions of 38 C.F.R. § 3.114, an effective date one 
year prior to the date of his claim for increase was in 
order.  

Applying the laws and regulations to the facts in this case, 
the Board finds that an effective date earlier than November 
30, 2000 is not in order in this case.  With respect the 
veteran's contention that he should be awarded an effective 
date in 1973, the Board does note that the 1973 VA 
examination report did indicate that the veteran complained 
of tinnitus.  However, since service connection was not 
established for tinnitus at the time, and since service 
connection for tinnitus was not previously denied because the 
disability was noncompensable, the veteran's tinnitus does 
not fit in the very limited group of disabilities for which 
VA medical records may be considered informal claims, and the 
date of those records cannot be used as the date of claim.  
See Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. 
West, 12 Vet. App. 377, 382 (1999) (where appellant had not 
been granted service connection, mere receipt of medical 
records could not be construed as informal claim).  Further, 
while it does appear from the record that the veteran did 
report tinnitus prior to November 2000, the effective date 
for service connection based on an original claim is not 
based on the date the condition began and cannot be any 
earlier than date of receipt of claim.  See, e.g., Lalonde, 
supra.  

Further, 38 U.S.C.A. § 5101(a) mandates that a claim must be 
filed in order for any type of benefit to accrue or be paid, 
see Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), and 
that the mere presence of medical evidence in the record does 
not establish an intent on the part of the veteran to seek 
service connection for the benefit in question.  See Brannon 
supra; Crawford v. Brown, 5 Vet. App. 33, 35 (1993).  While 
the Board must interpret the veteran's submissions broadly, 
the Board is not required to conjure up issues that were not 
raised by the veteran.  Brannon at 35; see Talbert v. Brown, 
7 Vet. App. 352, 356-57 (1995).  

The veteran first presented his service connection claim on 
November 30, 2001 in a statement in which the RO accepted as 
an informal claim.  The record does not contain any earlier 
statement or action indicating an intent to file a claim of 
entitlement to service connection for tinnitus.  Prior to 
that date, the veteran had never even mentioned the disorder 
in any of his submissions to the VA.  His first claim dated 
in January 1973 only sought service connection for hearing 
loss.  Although the veteran's VA examinations dated in April 
1973 VA examination noted that the veteran described having 
tinnitus, the veteran did not demonstrate an intent to file a 
claim of entitlement to service connection for tinnitus at 
that time.  At his June 2005 personal hearing, the veteran 
asserted that he had been unaware that tinnitus was a 
disability separate from hearing loss.  The Board notes that 
if the veteran was unaware of the disability, he could not 
have intended to file a claim for the disorder.  Therefore, 
the Board finds that the veteran did not express intent to 
file a claim for service connection for tinnitus during his 
VA examinations. Further, to the extent that the veteran is 
asserting that his 1973 claim for service connection for 
hearing loss is inherently a claim for service connection for 
tinnitus, the Board observes that at all times since 1973, VA 
has recognized tinnitus as a disability distinct from hearing 
loss; the regulatory scheme did not envision tinnitus as 
being inextricably intertwined with hearing problems.

The RO assigned an effective date of November 30, 2000, for 
the award of service connection for tinnitus.  This date 
corresponds to one year prior to the date of receipt of the 
veteran's informal claim, and was apparently assigned under 
the provisions of 38 C.F.R. § 3.114(a)(3) concerning 
liberalizing laws or issues.  The changes to Diagnostic Code 
6260, as noted above, did not affect the question of service 
connection for that disability, but did provide that a 
compensable evaluation could be provided where the disability 
was a symptom of acoustic trauma.  In any event, the RO 
apparently relied on these changes to find that service 
connection was granted on the basis of a liberalizing law.  
Since the claim was reviewed more than one year after the 
change, the RO granted service connection one year prior to 
the date of claim.

In summary, the Board finds that a formal or informal claim 
for service connection for tinnitus was not received prior to 
the informal claim filed on November 30, 2001.  Accordingly, 
the Board concludes that the preponderance of the evidence is 
against the claim for an effective date prior to November 30, 
2000 for the grant of service connection for tinnitus. 




ORDER

An effective date prior to November 30, 2000 for a grant of 
service connection for tinnitus is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


